DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a) as being anticipated by Mimran (7,165,878). Mimran discloses, in figs. 1-3,
Re-claim 1, an apparatus for delivering particulate material to a flowing stream of frozen confectionery material to provide a single serving to a consumer, the apparatus comprising
a dispenser 52 for the particulate material 12; and a dispenser 16 for providing the flowing stream of confectionery material 14 flowing vertically downwards from an outlet 18, the flowing stream having an outer surface; wherein the dispenser for the particulate material comprises a particulate material deposition device for depositing the particulate material at a common particulate deposition location 52, and a plurality of chutes 104a, 104b , each chute arranged to catch deposited particulate material and redirect it in a substantially horizontal direction to collide with the outer surface of the flowing stream of frozen confection, each chute beginning at the common particulate deposition location and spreading out from each other to each deposit the particulates at a different radial location around the flowing stream of frozen confectionery.
Re-claim 3, comprises two chutes.
Re-claim 4, , wherein the ends of the chutes are at an angle to horizontal of from 10 to 30°. 
Re- claim 5, wherein the outlet has a star-shaped opening shaped in cross section to have a central
hub and at least three spoke (see col. 6, lines 25-30), thereby to produce a flowing stream of
frozen confectionery initially having the same cross section as that of the outlet and an outer
surface that undulates.
Re-claim 6, wherein the chutes are aligned to project the particulate material onto the end of a
respective spoke.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mimran in view of Sus et al. (2011/0310695).
Mimran lacks to disclose the arrangement is such that the flowing stream of confectionery is not in contact with any subsequent supporting surface in the apparatus after leaving the outlet.
Sus et al. teach, in fig. 4, an apparatus for delivering particulate material to a flowing stream of frozen confectionery material to provide a single serving to a consumer, the apparatus 
arrangement is such that the flowing stream of confectionery is not in contact with any subsequent supporting surface in the apparatus after leaving the outlet.
Therefore, it would have been obvious to one having  ordinary skill in the art at the time the invention was made, in view teaching of Sus et al., to modify the invention of Mimran with the flowing stream of confectionery is not in contact with any subsequent supporting surface in the apparatus after leaving the outlet in order to delivery the particulate material falling and mixing with the flowing stream of frozen confectionery material of its surface  in a serving to a consumer.

Claims  17- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mimran .
 Re-claims 17 and 19, It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow the invention of Mimran to fit inside a cuboid container having a volume as claimed, since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v/ TEC Syst., Inc., 752 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Re-claim 18, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Mimran with three chutes, since it has been held that discovering an optimum value of a result effectiveness variable involves only routine skill in the art.  In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims  7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 08/23/2022, regarding to claims 1, 3-6 and 17-19 have been fully considered but they are not persuasive.
Applicant argues that no teaching by Mimran US Patent No. 7,165,878 of depositing particulate material at a common particulate deposition location and a plurality of chutes arranged to catch the particulate material and redirect it to collide with the outer surface of the frozen confection. Mimran apparently aims to mix the frozen confection and particulates together within his apparatus.
However, that is not found convincing because Mimran discloses, in fig. 3, the chutes 104 a, 104b  arranged to catch deposited particulate material 12 and redirect it in a substantially horizontal direction to collide with the outer surface of the flowing stream of frozen confection 14, each chute beginning at the common particulate deposition location 52 and spreading out from each other to each deposit the particulates at a different radial location around the flowing stream of frozen confectionery, as required in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/               Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                         September 27, 2022